DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amended claim(s) with allowable subject matter as suggested by examiner has been further considered and thus now all claims stand allowed. 
Allowable Subject Matter
Claim(s) 1, 3-8,10-21 are allowed.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISLER PAUL whose telephone number is (571)270-1187. The examiner can normally be reached 9:00-6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chin, Vivian can be reached on (571) 278-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DISLER PAUL/Primary Examiner, Art Unit 2654